Citation Nr: 0933532	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-16 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus. 

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The appellant was a member of the United States Army National 
Guard and the United States Army Reserve from February 1947 
to February 1974.  He had several periods of  active duty for 
training (ACDUTRA) from August 1947 through June 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  By that rating action, the RO 
denied service connection for the disabilities claimed on 
appeal.  The appellant timely appealed the RO's April 2006 
determination to the Board. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant did not serve in the Republic of Vietnam 
(RVN) as a member of the active military service. 

2.  There is no competent medical evidence that the appellant 
currently has diabetes mellitus and hypertension.

4.  Bilateral hearing loss and tinnitus were not caused or 
aggravated by any incident of active military service. 

5.  CAD was not shown to be present during a period of 
ACDUTRA, and there is no competent medical evidence of record 
otherwise etiologically linking this disease to a period of 
ACDUTRA or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated 
during ACDUTRA service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.6, 3.303, 3.307, 3.309 (2008).

2.  Hypertension was not incurred in or aggravated during 
ACDUTRA, may not be presumed to have been so incurred, and is 
not causally related to any service-connected disability.  38 
U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 3.303, 
3.307, 3.309, 3.310 (2008).

3.  Bilateral hearing loss was not incurred in, or aggravated 
during ACDUTRA service, and sensorineural hearing loss may 
not be so presumed.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.6, 3.303, 3.307, 3.309, 3.385 (2008).

4.  Tinnitus was not incurred in or aggravated during ACDUTRA 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 3.303 
(2008).

5.  CAD was not incurred in or aggravated during ACDUTRA, may 
not be presumed to have been so incurred, and is not causally 
related to any service-connected disability.  38 U.S.C.A. §§ 
101, 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008 ); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The Veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide. Proper notification must also invite the claimant to 
provide any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, 
the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the service connection issues on appeal, VA 
provided the appellant with pre-adjudication notice on the 
Pelegrini II VCAA elements in a February 2006 letter.  The 
letter informed the appellant to let VA know of any evidence 
he thought would support his claims for service connection 
for the disabilities on appeal on both on a direct and 
secondary basis, that it was his responsibility to make sure 
that VA received all requested records not in the possession 
of a Federal entity, and told him where to send what "we 
need."  Regarding secondary service connection, the letter 
specifically informed the appellant that "[s]ervice 
connection for hypertension and coronary artery disease 
secondary to diabetes cannot be considered at this time 
because you are not service connected for diabetes.  We will 
consider these issue(s) on a direct service connection basis.  
Direct basis means the disability occurred in service or if 
preexisted, was aggravated by service."  Thus, the appellant 
was advised of the evidence necessary to prevail on his 
claims for service connection for hypertension and CAD on a 
direct or secondary basis. 

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The appellant was informed of the Dingess elements 
in a March 2006 letter.  Id.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The appellant was provided pre-adjudication 
VCAA notice via a February 2006 letter.  Id.

The RO has taken appropriate action to comply with the duty 
to assist the appellant with the development of his service 
connection claims discussed in the analysis below.  Service 
treatment and personnel records, to specifically include a 
Statement of Service record (DD Form 13), as well as a formal 
response from the National Personnel Records Center (NPRC) 
regarding the appellant's active military service are of 
record.  Private treatment reports, as well as statements of 
the appellant have been obtained and associated with the 
claims file.  In support of his claims, the appellant also 
submitted copies of his Military Assistance Command Vietnam 
(MACV) Identification/Privilege card, letter of commendation 
form the Department of the Army, Department of Defense 
Medical Services Outpatient Card, and an official visa, 
issued by the Embassy of Vietnam in Washington, DC. 

The Board has considered whether further research into the 
question as to whether or not the appellant served in the RVN 
while on active military duty is appropriate, but finds that 
it is not.  The Board finds the appellant's assertions as to 
having served on active military duty status in the RVN 
wholly incredible.  As will be discussed in more detail in 
the analysis below, the record indicates that while the 
appellant may have been in the RVN, his status was that of 
civilian at the time, and he was not on active military duty.  

The competent medical evidence of record does not indicate 
that the appellant currently has diabetes mellitus or 
hypertension, nor does it contain any probative evidence 
showing that any currently diagnosed hearing loss and 
tinnitus were manifested during a period of active military 
service in the RVN, as maintained by the appellant.  There is 
also no competent medical evidence that any CAD is causally 
related to a period of ACDTURA or to a service-connected 
disability. Accordingly, the Board finds that opinions as to 
the etiology of the claimed disabilities on appeal are not 
currently necessary.  See generally Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

In sum, the record reflects that the facts pertinent to the 
claims for service connection have been properly developed 
and that no further development is required to comply with 
the provisions of the VCAA or the implementing regulations.  
That is to say, "the record has been fully developed," and it 
is "difficult to discern what additional guidance VA could 
[provide] to the Veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will adjudicate the claims.


II.  Merits Analysis

The appellant contends that the disorders are related to his 
military service. However, evidence generated by the service 
department and obtained from official U.S. Government records 
sources demonstrate that the appellant does not have 
qualifying active military service.  Further, the appellant 
has not proffered evidence to indicate that he has diabetes 
mellitus and hypertension.  For these reasons, the appeal 
will be denied. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.6, 3.303(a) (2008).  Under the law, active 
service includes (1) active duty, (2) any period of ACDUTRA 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and (3) any period of INACDUTRA during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 C.F.R. § 
3.6(a).  

In other words, service connection is available for injuries 
and/or diseases incurred during active duty or active duty 
for training but (except for the exceptions listed in this 
paragraph) only for injuries, and not diseases, sustained on 
inactive duty for training.  Brooks v. Brown, 5 Vet. App. 484 
(1994).

Active duty for training is defined, in part, as full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2008).  Inactive duty for training is generally duty 
(other than full-time duty) prescribed for Reserves or duty 
performed by a member of the National Guard of any state 
(other than full- time duty).  38 U.S.C.A. § 101(23) (West 
2002); 38 C.F.R. § 3.6(d) (2008).  Annual training is an 
example of active duty for training while weekend drills are 
inactive duty.  Presumptive periods do not apply to active 
duty for training or inactive duty for training.  Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).

Certain chronic diseases, such as diabetes mellitus, 
cardiovascular disease, hypertension, and organic diseases of 
the nervous system (i.e., sensorineural hearing loss) are 
subject to presumptive service connection if manifest to a 
compensable degree within one year from separation from 
service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. § 3.309(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Applicable regulation provides that a disability is also 
service connected if it is proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established when there is aggravation of a Veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases in which such incidents have resulted in disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Where the competent, 
probative evidence establishes that the Veteran does not have 
the disability for which service connection is sought, there 
can be no valid claim for service connection-on any basis.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998)); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 


Analysis

Appellant's Military Status

In February 2006, the RO obtained copies of the appellant's 
"Statement of Service" (DD form 13) and Active Duty Point 
Compilation (AGUZ Form 249) from the National Personnel 
Records Center (NPRC).  Having been provided by an agency of 
the U.S. Government, the Board is assured of the authenticity 
of these original records, and that they correctly show the 
Appellant's periods of service.  In this regard, this 
reliance is consistent with the well-recognized reliance 
placed by VA upon service department and NPRC determinations.  
Sarmiento v. Brown, 7 Vet. App. 80 (1994); Duro v. Derwinski, 
2 Vet. App. 530 (1992); see also Spencer v. West, 13 Vet. 
App. 376, 380, (2000); (For proposition that service 
department findings are binding on VA; and illustrating high 
probative value of such evidence).

In whole, these official U.S. Government forms indicate that 
the appellant enlisted in the U.S. Army National Guard in 
February 1947.  However, from that time until February 1949, 
he did not accumulate any retirement points indicative of 
more than inactive duty for training periods (weekend 
drills).  For the period February 1, 1949 through June 18, 
1949, he served on active duty for training (apparently his 
basic and advanced training), accumulating 138 points.  He 
then returned to National Guard inactive duty drills from 
July 1949 to June 1969, when he was then discharged.  In 
January 1971, he was accepted for service in the U.S. Army 
Reserve, and remained so until February 1974.  The dates of 
service listed on the AGUZ form for the period from June 1949 
do not reflect service for any more than two weeks, 
indicative of continuing annual training.  

Relevant to his contention that he was on active service in 
Vietnam in December 1969, the AGUZ form indicates that for 
the period July 25, 1969 to January 6, 1971, the appellant's 
status was "INACTIVE NG" (NATIONAL GUARD).  

The appellant's reports as to his duty status during the 
relevant time periods are not credible.  On his original 
claim for service connection for the disabilities claimed on 
appeal, the appellant reported that he had served on active 
military duty from January 1954 to January 1957, and in the 
RVN from 1969 to 1970.  (See VA Form 21-526, Veteran's 
Application for Compensation And/Or Pension, received by VA 
in February 2006).  

With respect to the claims for service connection for 
diabetes mellitus, hearing loss and tinnitus, the appellant 
has maintained that these disabilities had their onset while 
serving on active military duty with the 523d Signal 
Battalion in Chu Lai, RVN and at the DaNang Support Command 
from 1969 to 1970.  (See VA Form 9, received by VA in April 
2007).  He contends that he developed hypertension and CAD, 
in part, as secondary to diabetes mellitus.  (See VA Form 21-
526, Veteran's Application For Compensation And/Or Pension, 
received by VA in February 2006, and VA Form 9, received in 
April 2007). 

Contrary to the appellant's assertions that he had served on 
active military duty status in the RVN from 1969 to 1970, as 
noted, a Statement of Service record clearly shows that from 
July 25, 1969 to January 6, 1971, his military status was 
listed as "INACTIVE NG."  During that period, he did not 
earn any active duty points or retirement credits.  The NPRC 
also concluded that there was no evidence in the appellant's 
claims file to substantiate that he had served on active duty 
in the RVN.  (See NPRC response, dated in February 2006).  

In support of his claim that he had served on active military 
duty status in the RVN from 1969 to 1970, the appellant 
submitted statements from several military personnel, 
reflecting that they had observed his hearing difficulties 
after he had returned to Chu Lai via helicopter from Duc Pho, 
RVN on December 23, 1969.  (See statements, prepared by F. M. 
M. WO1, USA, 523d Signal Battalion; Major J. H. L., SigC; 
and, Major J. D. S., Sig C, received by VA in February 2006).  
Major J. H. L., indicated that while the appellant was 
"residing" with the 523d Signal Battalion, he was required 
on December 23, 1969 to travel from Duc Pho to Chu Lai aboard 
a CH-47 cargo helicopter in performance of his duties.  Upon 
arriving in Chu Lai, Major J. H. L. noted that the appellant 
had showed definite signs of loss of hearing and severe 
discomfort.  

These statements in support of the claim do not support the 
contention that the appellant was on active military duty at 
the time indicated.  As noted, the appellant's Statement of 
Service shows that on December 23, 1969, his military status 
was listed as "INACTIVE NG."  

The appellant also submitted a letter of commendation, dated 
May 28, 1970, from P. R. P. Colonel, SigC, Commanding 
Tobyhanna Army Depot, Department of the Army, wherein he was 
praised for his outstanding performance of assigned duties 
both in CONUS and while on a six-month TDY assignment in the 
RVN.  It was noted that on several occasions, the appellant 
was with field troops under enemy fire and provided valuable 
assistance to field units on tactical communications systems.  
Most critically, the letter addresses the appellant not in 
terms of a military rank, but by his civilian name "Frank J. 
Carite," a designation that would not have been necessary 
had the appellant then been on active service, and specified 
by his rank and pay grade.

Likewise, the appellant also submitted copies of a Military 
Assistance Command Vietnam (MACV) Identification/Privilege 
card, which was issued to him by his civilian name, "CARITE, 
FRANK JOSEPH."  Once again, this designation would not have 
been necessary had the appellant then been on active service, 
and specified by a rank and pay grade.  In addition, the 
issuance of the MACV card on February 2, 1970 in and of 
itself reflects that as a civilian, the appellant had been 
extended military privileges to use the commissary, etc. 
during his TDY in the RVN.  

If the appellant was on active military duty status in the 
RVN, as he has alleged, then his access to the commissary and 
other military-type facilities, would have been verified by a 
military identification card with his rank and pay grade.  
Similarly, and contrary to the appellant's contention, the 
fact that the Embassy of Vietnam in Washington, DC issued him 
an "VISA OFFICIAL" on June 16, 1969, which allowed him 
multiple journeys to and from Vietnam over a 12-month period 
from the date of issuance, clearly denotes that he was in the 
RVN as a civilian, and not as a member of the active duty 
military.  It is well known that members of the active duty 
military service do not generally travel under authorization 
by visa and passport, but by travel orders issued by their 
respective commands.  Indeed, that the appellant was issued a 
"Red Passport" as he concedes is suggestive that he was 
accorded travel privileges commensurate with diplomatic 
status - clearly indicative of civilian status in a military 
environment.  

Similarly, the appellant submitted a Department of Defense 
(DOD) Medical Service Outpatient Card, issued to "CARITE 
FRANK J," authorizing him to have access to VA medical 
facilities.  This is not evidence that supports the 
appellant's claim that he was on active military duty status 
in the RVN from 1969 to 1970.  



Diabetes Mellitus 

As noted above, the appellant maintains that he served in the 
RVN during the Vietnam era, and that he currently has 
diabetes mellitus.  Thus, it appears that the appellant is 
attempting to avail himself of the laws of presumptive 
service connection for Veterans who are presumed exposed to 
herbicidal agents due to their active military service in the 
RVN and, as a result, developed certain diseases, such as 
diabetes mellitus.  

Apart from the fact that the appellant was not on active 
military service in Vietnam. because there is no competent 
medical evidence indicating that the appellant currently has 
diabetes mellitus, the claim will also be denied on that 
basis.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The 
Board has the fundamental authority to decide a claim in the 
alternative.).  By "competent medical evidence" is meant 
evidence that is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(2008).

For claims based on exposure to an herbicidal agent, the law 
provides that a Veteran who, during active military, naval or 
air service, served in the Republic of Vietnam between 
January 1962 and May 1975 is presumed to have been exposed 
during such service to certain herbicidal agents (e.g. Agent 
Orange), unless there is affirmative evidence to establish 
that the Veteran was not exposed to any such agent during 
service.  If a Veteran was exposed to an herbicidal agent 
during service, certain diseases, including diabetes mellitus 
type II, shall be service connected even though there was no 
record of such disease during service, provided that the 
requirements of 38 C.F.R. §§ 3.307(a)(6); 3.307(d) are 
satisfied.  Furthermore, VA has determined that there is no 
positive association between exposure to herbicides and any 
other conditions for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice 68 Fed. Reg. 27,630- 27,641 (2003).




Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to herbicide exposure 
with proof of direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In other words, the fact that the Veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to an herbicide during service caused any current disorders.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Service incurrence or aggravation may also be presumed for 
diabetes mellitus if it became manifest to a compensable 
degree within a year of separation from qualifying active 
military service.  38 C.F.R. §§ 3.307, 3.309(a). Post-service 
private medical records show that the appellant had elevated 
blood sugar levels that might have been a sign of diabetes.  
(See private laboratory results, dated in March and August 
2005 and January 2006).  These same private medical reports, 
along with the remainder of the post-service medical 
evidence, do not contain any competent medical evidence 
showing that the appellant has diabetes mellitus.

The medical evidence does not show that the appellant 
currently has diabetes mellitus.  It is well-settled that the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability-the first prong of a successful 
claim of service connection.  In the absence of proof of a 
present disability, there is no valid claim presented.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  By "disability" is meant 
"an impairment in earnings capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  "38 C.F.R. § 4.1 (2008); see Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval 
VA's definition of "disability" in 38 C.F.R. § 4.1 and 
"increase in disability" in 38 C.F.R. § 3.306(b)]; see also 
Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect."). Without competent medical evidence of a 
diabetes diagnosis, service connection must be denied.

Hypertension

The appellant also seeks entitlement to service connection 
for hypertension, claimed as secondary to diabetes mellitus.  

As discussed at length above, service connection for diabetes 
mellitus has not been established.  Therefore, the 
appellant's claim of entitlement to service connection for 
hypertension on a secondary basis is denied as a matter of 
law.  In a case where the law and not the evidence is 
dispositive, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Even after considering the claim on a direct basis, service 
connection for hypertension is not warranted.  The post-
service medical evidence does not contain any clinical 
findings referable to elevated blood pressure readings or 
diagnosis of hypertension.   Without competent evidence of 
hypertension service connection cannot be granted.  See 
Brammer, supra.

Hearing Loss and Tinnitus

As mentioned in the preceding paragraphs, the appellant has 
maintained that he currently has hearing loss and tinnitus 
that had their onset while serving on active military status 
in the RVN from 1969 to 1970.  (See VA Form 9, received by VA 
in April 2007).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

With respect to the hearing loss claim on appeal, an April 
2004 private audiological examination report, which is in a 
graph format and has not been converted into an appropriate 
numerical form, contains auditory thresholds of 50 at 3000 
Hertz in both ears.  This report, if valid, would meet the 
criteria for hearing loss for VA compensation purposes under 
38 C.F.R. § 3.385.  For purposes of the analysis herein, and 
resolving all doubt in favor of the appellant, the Board will 
assume that the appellant currently has a bilateral hearing 
loss disability as defined by VA regulations.  Id. 

As mentioned in the preceding paragraph, the appellant has 
maintained that he currently has hearing loss and tinnitus 
that had their onset while serving on active military duty in 
the RVN.  (See VA Form 9, received by VA in April 2007).  The 
Board has determined that the appellant was assigned to a TDY 
in the RVN as a civilian, and not as an enlisted military 
personnel on active military duty status.  Thus, any medical 
opinion, such as the April 2003 opinion, prepared by Dr. C. 
G., Doctor of Audiology, wherein she opined that the 
appellant had sensorineural hearing loss and permanent 
bilateral tinnitus as result of having been exposed to 
artillery and aircraft while serving on active military duty 
in the RVN, to be of no probative value.  The Board notes 
that as a medical opinion can be no better than the facts 
alleged by the appellant, an opinion based on an inaccurate 
(or, unsubstantiated) factual premise has limited, if any, 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).

Furthermore, the Board has considered an Army Health Clinic 
treatment report, dated November 9, 1972, reflecting that the 
appellant underwent an audiogram, which revealed a rather 
mild flat [hearing] loss in speech ranges and high frequency 
drop off.  An impression of [illegible word] bilateral 
sensorineural high frequency left ear [hearing loss] was 
entered.  As the appellant's Statement of Service does not 
show that he was on a period of ACDUTRA during that time, 
service connection for hearing loss on a direct basis is not 
warranted.  38 C.F.R. § 3.303.  Even if the appellant's 
service statement record disclosed that his hearing loss was 
manifested to a compensable degree within a year of discharge 
from a period of ACDUTRA, the Board observes that the 
presumption does not apply to these periods.  38 C.F.R. 
§§ 3.307, 3.309; Biggins, supra.

Coronary Artery Disease (CAD)

The appellant contends that his CAD had its onset during a 
period of military service or, in the alternative, is 
secondary to his diabetes mellitus.  In this case the 
appellant is shown to have been diagnosed with CAD.  (See un-
dated private treatment record, received by VA in February 
2006, containing a diagnosis of single vessel obstructive 
coronary disease involving the left anterior descending 
coronary artery).  Thus, the first element of direct service 
connection-medical evidence of a disability has been met.  
Therefore, in order for the appellant to prevail on his 
service connection claim for CAD, there must be competent 
medical evidence demonstrating that the appellant's diagnosed 
CAD had its onset during, or is related to, a period of 
ACDTURA.  However, as service treatment records from the 
appellant's service with the United States Army National 
Guard/Reserves do not contain any clinical findings of any 
cardiovascular pathology, to include elevated blood pressure 
readings or abnormal chest x-rays, nor has any physician 
attributed his CAD to a period of ACDUTRA, service connection 
for CAD on a direct basis is, therefore, not warranted.  
38 C.F.R. § 3.303.  

Even if the un-dated private medical report showed that the 
appellant's CAD was manifested to a compensable degree within 
a year of discharge from a period of ACDUTRA, the Board 
observes that the presumption does not apply to these 
periods.  38 C.F.R. §§ 3.307, 3.309; Biggins, supra.

As discussed at length above, service connection for diabetes 
mellitus has not been established.  Therefore, the 
appellant's claim of entitlement to service connection for 
CAD on a secondary basis is denied as a matter of law.  In a 
case where the law and not the evidence is dispositive, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


III.  Conclusion

The Board observes the appellant's assertions that he 
currently has diabetes mellitus, hearing loss and tinnitus as 
a result of having served on active military service in the 
RVN from 1969 to 1970, and that he developed hypertension and 
CAD, in part, as secondary to diabetes mellitus.  The Court 
has held that lay testimony is competent regarding features 
or symptoms of injury or disease when the features or 
symptoms are within the personal knowledge and observations 
of the witness.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the Court has also held that lay persons, 
such as the appellant, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability that may be related 
to service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Here, the appellant is capable of reporting that he 
had various physical maladies during service.  He is not, 
however, competent (i.e., qualified professional) to 
attribute these problems to a period of military service.  

In conclusion, the evidence of record does not show that the 
appellant served in the RVN on active military status.  In 
addition, the competent medical evidence does not show that 
the appellant currently has diabetes mellitus and 
hypertension, or that any currently diagnosed hearing loss, 
tinnitus and CAD are related to a period of ACDUTRA, or are 
causally related to a service connected disability.  



The Board has also considered the appellant's argument as 
raised through his representative that as a commissioned 
warrant officer, he was "never off duty" for purposes of 
the Uniform Code of Military Justice, regardless of his 
active or inactive duty status.  However, whatever merit such 
a contention may have for military justice matters, as is 
noted above Title 38 of the United States Code also 
prescribes certain conditions that must be met for the 
establishment of service connection.  

The Board is bound by statute to set forth specifically the 
issue or issues under appellate consideration and its 
decision must also include separately stated findings of fact 
and conclusions of law on all material issues of fact and law 
presented on the record, and the reasons or bases for those 
findings and conclusions.  38 U.S.C.A 
§  7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990) (The Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).  

Therefore, the Board concludes that the claims for service 
connection for these disabilities are denied. 

	(CONTINUED ON NEXT PAGE)








	ORDER

Service connection for diabetes mellitus is denied. 

Service connection for hypertension, claimed as secondary to 
diabetes mellitus is denied.

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for coronary artery disease, claimed as 
secondary to diabetes mellitus is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


